
	
		I
		111th CONGRESS
		1st Session
		H. R. 1212
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2009
			Mr. Kanjorski
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Sarbanes-Oxley Act of 2002 to provide
		  oversight of auditors of brokers and dealers by the Public Company Accounting
		  Oversight Board, and for other purposes.
	
	
		1.Oversight of brokers and
			 dealers
			(a)DefinitionsTitle I of the Sarbanes-Oxley Act of 2002
			 is amended by adding at the end the following new section:
				
					110.DefinitionsFor the purposes of this title, and
				notwithstanding section 2:
						(1)AuditThe term audit means an
				examination of the financial statements of any issuer, broker, or dealer by an
				independent public accounting firm in accordance with the rules of the Board or
				the Commission (or, for the period preceding the adoption of applicable rules
				of the Board under section 103, in accordance with then-applicable generally
				accepted auditing and related standards for such purposes), for the purpose of
				expressing an opinion on such statements.
						(2)Audit
				reportThe term audit
				report means a document or other record—
							(A)prepared following
				an audit performed for purposes of compliance by an issuer, broker, or dealer
				with the requirements of the securities laws; and
							(B)in which a public
				accounting firm either—
								(i)sets forth the
				opinion of that firm regarding a financial statement, report, or other
				document; or
								(ii)asserts that no
				such opinion can be expressed.
								(3)Professional
				standardsThe term professional standards
				means—
							(A)accounting
				principles that are—
								(i)established by the
				standard setting body described in section 19(b) of the Securities Act of 1933,
				as amended by this Act, or prescribed by the Commission under section 19(a) of
				that Act (15 U.S.C. 17a(s)) or section 13(b) of the Securities Exchange Act of
				1934 (15 U.S.C. 78a(m)); and
								(ii)relevant to audit
				reports for particular issuers, brokers, or dealers, or dealt with in the
				quality control system of a particular registered public accounting firm;
				and
								(B)auditing
				standards, standards for attestation engagements, quality control policies and
				procedures, ethical and competency standards, and independence standards
				(including rules implementing title II) that the Board or the Commission
				determines—
								(i)relate to the
				preparation or issuance of audit reports for issuers, brokers, or dealers;
				and
								(ii)are established
				or adopted by the Board under section 103(a), or are promulgated as rules of
				the Commission.
								(4)BrokerThe term broker means a
				broker (as such term is defined in section 3(a)(4) of the Securities Exchange
				Act of 1934 (15 U.S.C. 78c(a)(4))) that is required to file a balance sheet,
				income statement, or other financial statement under section 17(e)(1)(A) of
				such Act (15 U.S.C. 78q(e)(1)(A)), where such balance sheet, income statement,
				or financial statement is required to be certified by a registered public
				accounting firm.
						(5)DealerThe term dealer means a
				dealer (as such term is defined in section 3(a)(5) of the Securities Exchange
				Act of 1934 (15 U.S.C. 78c(a)(5))) that is required to file a balance sheet,
				income statement, or other financial statement under section 17(e)(1)(A) of
				such Act (15 U.S.C. 78q(e)(1)(A)), where such balance sheet, income statement,
				or financial statement is required to be certified by a registered public
				accounting firm.
						(6)Self-regulatory
				organizationThe term
				self-regulatory organization has the same meaning as in section
				3(a)(26) of the Securities Exchange Act of 1934 (15 U.S.C.
				78c(a)(26)).
						.
			(b)Establishment
			 and Administration of the Public Company Accounting Oversight
			 BoardSection 101 of such Act is amended—
				(1)by striking
			 issuers each place it appears and inserting issuers,
			 brokers, and dealers;
				(2)in subsection (a),
			 by striking public companies and inserting
			 companies; and
				(3)in subsection (a),
			 by striking for companies the securities of which are sold to, and held
			 by and for, public investors.
				(c)Registration
			 with the BoardSection 102 of
			 such Act is amended—
				(1)by striking
			 Beginning 180 days after the date of the determination of the Commission
			 under section 101(d), it and inserting It;
				(2)in subsections (a)
			 and (b)(2)(G), by striking issuer each place it appears and
			 inserting issuer, broker, or dealer; and
				(3)by striking
			 issuers and inserting issuers, brokers, and
			 dealers.
				(d)Auditing and
			 independenceSection 103(a) of such Act is amended—
				(1)in paragraph (1),
			 by striking and such ethics standards and inserting such
			 ethics standards, and such independence standards;
				(2)in paragraph
			 (2)(A)(iii), by striking describe in each audit report and
			 inserting in each audit report for an issuer, describe; and
				(3)in paragraph
			 (2)(B)(i), by striking issuers and inserting issuers,
			 brokers, and dealers.
				(e)Inspections of
			 registered public accounting firmsSection 104 of such Act is
			 amended—
				(1)in subsection (a),
			 by striking issuers and inserting issuers, brokers, and
			 dealers;
				(2)in subsection
			 (b)(1)(A), by inserting before the semicolon the following or more than
			 100 brokers and dealers; and
				(3)in subsection
			 (b)(1)(B), by striking 100 or fewer issuers and inserting
			 issuers, brokers, or dealers, but is not described in subparagraph
			 (A).
				(f)Investigations
			 and disciplinary proceedingsSection 105(c)(7)(B) of such Act is
			 amended—
				(1)by striking
			 any issuer each place it appears and inserting any
			 issuer, broker, or dealer; and
				(2)by striking
			 an issuer under this subsection and inserting a
			 registered public accounting firm under this subsection.
				(g)Foreign public
			 accounting firmsSection 106 of such Act is amended—
				(1)by striking
			 issuer and inserting issuer, broker, or dealer;
			 and
				(2)by striking
			 issuers and inserting issuers, brokers, or
			 dealers.
				(h)FundingSection 109 of such Act is amended—
				(1)in subsection
			 (c)(2), by striking subsection (i) and inserting
			 subsection (j);
				(2)in subsection
			 (d)(2), by striking allowing for differentiation among classes of
			 issuers, as appropriate and inserting and among brokers and
			 dealers that are not issuers, in accordance with subsection (h), and allowing
			 for differentiation among classes of issuers and brokers and dealers, as
			 appropriate;
				(3)by redesignating
			 subsections (h), (i), and (j) as subsections (i), (j), and (k), respectively;
			 and
				(4)by inserting after
			 subsection (g) the following new subsection:
					
						(h)Allocation of
				accounting support fees among brokers and dealers
							(1)In
				generalAny amount due from brokers and dealers that are not
				issuers (or a particular class of such brokers and dealers) under this section
				to fund the budget of the Board shall be allocated among and payable by such
				brokers and dealers (or such brokers and dealers in a particular class, as
				applicable). A broker or dealer’s allocation shall be in proportion to the
				broker or dealer’s net capital compared to the total net capital of all brokers
				and dealers that are not issuers, in accordance with the rules of the
				Board.
							(2)Obligation to
				payEvery broker or dealer
				shall pay the share of a reasonable annual accounting support fee or fees
				allocated to such broker or dealer under this
				section.
							.
				(i)Referral of
			 investigations to a self-regulatory organizationSection
			 105(b)(4)(B) of the Sarbanes-Oxley Act of 2002 is amended—
				(1)by redesignating
			 clauses (ii) and (iii) as clauses (iii) and (iv), respectively; and
				(2)by inserting after
			 clause (i) the following new clause:
					
						(ii)to a self-regulatory organization, in the
				case of an investigation that concerns an audit report for a broker or dealer
				that is subject to the jurisdiction of such self-regulatory
				organization;
						.
				(j)Use of documents
			 related to an inspection or investigationSection
			 105(b)(5)(B)(ii) of such Act is amended—
				(1)in subclause
			 (III), by striking and;
				(2)in subclause (IV),
			 by striking the comma and inserting ; and; and
				(3)by inserting after
			 subclause (IV) the following new subclause:
					
						(V)a self-regulatory organization, with
				respect to an audit report for a broker or dealer that is subject to the
				jurisdiction of such self-regulatory
				organization,
						.
				2.Effective
			 dateThe amendments made by
			 this Act shall take effect 180 days after the date of the enactment of this
			 Act.
		
